     Case 2:20-mj-02910-DUTY Document 19-1 Filed 07/14/20 Page 1 of 2 Page ID #:212



 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      MACK E. JENKINS (Cal. Bar No. 242101)
 4    Assistant United States Attorney
      Chief, Public Corruption & Civil Rights Section
 5    VERONICA DRAGALIN (Cal. Bar No. 281370)
      Assistant United States Attorney
 6    Public Corruption & Civil Rights Section
           1500 United States Courthouse
 7         312 North Spring Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-2091/0647
           Facsimile: (213) 894-6436
 9         E-mail:    Mack.Jenkins@usdoj.gov
                      Veronica.Dragalin@usdooj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. 2:20-MJ-2910

15               Plaintiff,                    [PROPOSED] ORDER CONTINUING
                                               INDICTMENT DATE AND FINDINGS
16                     v.                      REGARDING EXCLUDABLE TIME PERIODS
                                               PURSUANT TO SPEEDY TRIAL ACT
17    JOSE LUIS HUIZAR,

18               Defendant.

19

20         The Court has read and considered the Stipulation Regarding
21    Filing of Information or Indictment Pursuant to the Speedy Trial Act,
22    filed by the parties in this matter.        The Court hereby finds that the
23    Stipulation, which this Court incorporates by reference into this
24    Order, demonstrates facts that support a continuance of the date by
25    which an indictment must be filed in this matter, and provides good
26    cause for a finding of excludable time pursuant to the Speedy Trial
27    Act, 18 U.S.C. § 3161.
28
     Case 2:20-mj-02910-DUTY Document 19-1 Filed 07/14/20 Page 2 of 2 Page ID #:213



 1         The Court further finds that the ends of justice served by

 2    granting a continuance outweigh the best interest of the public and

 3    the defendant in a filing of an information or indictment within the

 4    period specified in Section 3161(b).

 5         THEREFORE, FOR GOOD CAUSE SHOWN:

 6         1.      The date by which an information or indictment must be

 7    filed is continued from July 23, 2020 to July 31, 2020.

 8         2.      The time period of July 14, 2020 to July 31, 2020,

 9    inclusive, is excluded in computing the time within which an

10    information or indictment must be filed, pursuant to 18 U.S.C.

11    § 3161(h).

12         3.      Nothing in this Order shall preclude a finding that other

13    provisions of the Speedy Trial Act dictate that additional time

14    periods are excluded.     Moreover, the same provisions and/or other

15    provisions of the Speedy Trial Act may in the future authorize the

16    exclusion of additional time periods.

17         IT IS SO ORDERED.

18

19
       DATE                                     HONORABLE STEVE KIM
20                                              UNITED STATES MAGISTRATE JUDGE
21

22

23    Presented by:
24
       MACK E. JENKINS
25     VERONICA DRAGALIN
       Assistant United States Attorney
26

27

28

                                            2
